 SUPER TIRE CORPORATIONSuper Tire Corporation and Joseph Aspell. Case 8-CA-9743November 13, 1979ORDER VACATING DECISION AND ORDERAND REMANDING CASE FOR FURTHERPROCEEDINGSBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.LOOn January 12, 1977, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding,' adopting the Administrative LawJudge's finding that Respondent violated Section8(a)(1) of the National Labor Relations Act, asamended, by discharging 11 employees for striking toprotest working conditions which they considered tobe objectionable. As a remedy for the unfair laborpractices found, the Board ordered Respondent tocease and desist therefrom and to take certain affir-mative action. Thereafter, the Board filed a petitionfor enforcement of its Order with the United StatesCourt of Appeals for the Sixth Circuit.On June 20, 1979, the court issued an order deny-ing enforcement of the Board's Order.2The courtfound that the Administrative Law Judge displayedbias against Respondent which rendered suspect hiscredibility determinations and that the Board ac-cepted the Administrative Law Judge's findings"without making a thorough reevaluation of the evi-dence presented at the hearing." Accordingly, thecourt ordered that the Board's Order be vacated andthe case be remanded for further proceedings before' 227 NLRB 9492 N.L.R. B v. Super Tire Corporation. 599 F.2d 792.453another administrative law judge. On July 27, 1979,the court denied the Board's petition for rehearing.Thereafter, the Board accepted the court's remandand notified the parties that they could file statementsof position. Respondent filed a statement of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In view of the foregoing, including the court's opin-ion and the entire record in this case, we accept thecourt's findings and, accordingly, we hereby vacateour previous Decision and Order and remand thiscase to another administrative law judge to considerthe issues de novo.It is hereby ordered that the Board's previous Deci-sion and Order in this proceeding be, and it hereby is,vacated.IT IS FURTHER ORDERED that a hearing de novo beconducted on the allegations set forth in the com-plaint before an administrative law judge. other thanthe Administrative Law Judge who conducted theoriginal hearing, to be designated by the Chief Ad-ministrative Law Judge.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to the Re-gional Director for Region 8 for the purpose of ar-ranging such hearing, and that said Regional Directorbe, and he hereby is, authorized to issue noticethereof.IT IS FURTHER ORDERED that, upon the conclusionof such hearing, the administrative law judge shallprepare and serve on the parties a Decision contain-ing findings of fact, conclusions of law, and recom-mendations based on the evidence received and that,following service of such Decision on the parties, theprovisions of Section 102.46 of the Board's Rules andRegulations, Series 8, as amended, shall be appli-cable.246 NLRB No. 73